Title: Abigail Adams to John Adams, 18 May 1777
From: Adams, Abigail
To: Adams, John


     
      
       Sunday. May 18 1777
      
     
     I think myself very happy that not a week passes but what I receive a Letter or two, some times more from you; and tho they are longer in comeing than formerly oweing I suppose to the posts being obliged to travel farther round, yet I believe they all faithfully reach me, even the curious conversation between Mr. Burn and your Honour arrived safe and made me laugh very Heartily.
     Your Last which I believe came by a private Hand and was dated the 30 of April came to hand in about 12 days which is sooner than any other has reachd me since you came to Philadelphia. Two others accompanied it one of April 26 and 27. In one of them you mention your having been unwell, I hope nothing more than a cold. I feel more anxious than ever for your Health, and must intreat of you if you find it fail in any great measure that you would return during the summer Months; should I hear you were sick the imposibility of my comeing to you would render me misirable indeed.
     I think before this time Many of our Troops must have arrived at Head Quarters, for tho we have been dilatory in this and the Neigh­bouring Towns, others I hear have done their duty better. Not an Hour in the day but what we see soldiers marching. The sure way to prevent their distressing us Here would be to have a strong Army with the General. Their are a number not more than half I believe tho, of this Towns proportion inlisted. The rest were to be drawn at our May meeting, but nothing was done in that way, they concluded to try a little longer to inlist them. The Town send but one Rep. this year and that is Mr. Niles of the middle parish. Give him His pipe and Let him laugh, He will not trouble any body. Philalutheris I suppose will be chosen into the Counsel since He finds that His plan for making them Lackies and Tools to the House was not so acceptable as he expected.
     
      “Then let me Have the Highest post,
      Suppose it but an inch at most.”
     
     I should feel more unhappy and anxious than ever if I realizd our being again invaded by the wickedest and cruelest of Enemies. I should not dare to tarry here in my present situation, nor yet know where to flee for safety; the recital of the inhumane and Brutal Treatment of those poor creatures who have fallen into their Hands, Freazes me with Horrour. My apprehensions are greatly increasd; should they come this way again I know not what course I should take.
     Tis an observation of Bishop Butlers that they who have lost all tenderness and Fellow-feeling for others, have withall contracted a certain Callousness of Heart, which renders them insensible to all other satisfactions, but those of the grossest kind.
     Our Enemies have proved the Truth of the observation in every instance of their conduct. Is it not astonishing what Men may at last bring themselves to, by suppressing passions and affections of the best kind, and suffering the worst to rule over them in their full strength.
     Infidelity has been a growing part of the British character for many years. It is not so much to be wonderd at that those who pay no regard to a Supreeme Being should throw of all regard to their fellow creatures and to those precepts and doctrines which require peace and good will to Men; and in a perticuliar manner distinguish the followers of him who hath said by this shall all Men know that ye are my deciples if ye have love one towards an other.
     Let them reproach us ever so much for our kindness and tenderness to those who have fallen into our Hands, I hope it will never provoke us to retaliate their cruelties; let us put it as much as posible out of their power to injure us, but let us keep in mind the precepts of him who hath commanded us to Love our Enemies; and to excercise towards them acts of Humanity, Benevolence and Kindness, even when they despitefully use us.
     And here suffer me to quote an Authority which you greatly Esteem, Dr. Tillotson. It is commonly said that revenge is sweet, but to a calm and considerate mind, patience and forgiveness are sweeter, and do afford a much more rational, and solid and durable pleasure than revenge. The monuments of our Mercy and goodness are a far more pleasing and delightfull Spectacle than of our rage and cruelty, and no sort of thought does usually haunt men with more Terror, than the reflexion upon what they have done in the way of Revenge.
     If our cause is just, it will be best supported by justice and righteousness. Tho we have many other crimes to answer for, that of cruelty to our Enemies is not chargable upon Americans, and I hope never will be—if we have err’d it is upon the side of Mercy and have excercised so much lenity to our Enemies as to endanger our Friends—but their Malice and wicked designs against us, has and will oblige every State to proceed against them with more Rigor. Justice and self preservation are duties as much incumbant upon christians, as forgiveness and Love of Enemies.
     Adieu. I have devoted an Hour this Day to you. I dare say you are not in debt.
     Ever remember with the tenderest affection one whose greatest felicity consists in the firm belief of an unabated Love either by years or absence.
     
      Portia
     
    